Citation Nr: 0732501	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-11 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD) with major depressive 
disorder, currently rated 30 percent disabling. 

2.  Entitlement to higher initial evaluations for a low back 
disorder, with degenerative disc disease and degenerative 
joint disease, rated noncompensably disabling from December 
1, 2004, and rated 10 percent disabling from April 11, 2006.  

3.  Entitlement to a higher (compensable) initial evaluation 
for residuals of right wrist injury.

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1998 to November 
2004.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part granting service connection for PTSD with 
major depressive disorder and assigning a 10 percent 
evaluation from December 1, 2004; granting service connection 
and assigning a noncompensable evaluation for a low back 
disorder from December 1, 2004; granting service connection 
for a right wrist injury and assigning a noncompensable 
evaluation from December 1, 2004; and denying service 
connection for bilateral hearing loss.  

By a February 2006 decision the RO granted a higher initial 
evaluation of 30 percent for PTSD with major depression, 
effective from December 1, 2004.  By a June 2006 decision the 
RO granted a higher initial evaluation of 10 percent 
disabling effective from April 11, 2006, for a low back 
disorder recharacterized as including both degenerative disc 
disease and degenerative joint disease.  



FINDING OF FACT

By an August 2007 communication with the veteran, reduced to 
writing and signed by the veteran's authorized 
representative, the veteran informed VA that he does not 
desire to pursue the appeal as to any of his claims on appeal 
before the Board. 


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal of the claim 
of entitlement to a higher initial evaluation for PTSD with 
major depressive disorder than the 30 percent assigned, the 
Board does not have jurisdiction to consider that claim.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2007).

2.  Because the veteran has withdrawn his appeal of the claim 
of entitlement to higher initial evaluations than the 
noncompensable rating assigned effective from December 1, 
2004, and than the 10 percent rating assigned effective from 
April 11, 2006, for a low back disorder with degenerative 
disc disease and degenerative joint disease, the Board does 
not have jurisdiction to consider that claim.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2007).

3.  Because the veteran has withdrawn his appeal of the claim 
of entitlement to a compensable initial evaluation for 
residuals of a right wrist injury, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).

4.  Because the veteran has withdrawn his appeal of the claim 
of entitlement to service connection for bilateral hearing 
loss, the Board does not have jurisdiction to consider that 
claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an August 2007 communication with the veteran, reduced to 
writing and signed by the veteran's authorized 
representative, the veteran informed VA that he does not 
desire to pursue the appeal as to any of his claims on appeal 
before the Board. 

Thus, because the veteran has withdrawn his appeal as to his 
claims for higher initial evaluations for PTSD with major 
depressive disorder, low back disorder with degenerative disc 
disease and degenerative joint disease, and residuals of a 
right wrist injury; and for service connection for bilateral 
hearing loss, there remain no allegations of errors of fact 
or law for appellate consideration as to any of those claims.  
Accordingly, the Board does not have jurisdiction to review 
those claims of entitlement to higher initial evaluations for 
PTSD with major depressive disorder, low back disorder with 
degenerative disc disease and degenerative joint disease, and 
residuals of a right wrist injury; and entitlement to service 
connection for bilateral hearing loss; and these claims must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal of the claim of entitlement to a higher initial 
evaluation for post-traumatic stress disorder (PTSD) with 
major depressive disorder, currently rated 30 percent 
disabling, is dismissed. 

The appeal of the claim of entitlement to higher initial 
evaluations for a low back disorder, with degenerative disc 
disease and degenerative joint disease, rated noncompensably 
disabling beginning December 1, 2004, and rated 10 percent 
disabling beginning April 11, 2006, is dismissed.  

The appeal of the claim of entitlement to a higher 
(compensable) initial evaluation for residuals of right wrist 
injury, is dismissed

The appeal of the claim of entitlement to service connection 
for bilateral hearing loss, is dismissed. 



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").


Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


